Title: From Thomas Jefferson to Lewis Harvie, 14 March 1807
From: Jefferson, Thomas
To: Harvie, Lewis


                        
                            Mar. 14. 07.
                        
                        Th: Jefferson, according to promise, incloses to mr Harvie the letters desired. that to mr Mazzei will
                            ensure him a good introduction from that gentleman to any part of Italy, indeed almost to any part of Europe he may
                            propose to visit. if he goes to Marseilles he will find mr Cathalan an useful & zealous acquaintance. a friendship of
                            23. years with Th:J. will interest him in mr Harvie’s welfare. the other letter will ensure to mr Harvie the attentions
                            of our Consuls & other agents generally where he may go. wishing him pleasant voyages, a prompt reestablishment of
                            health, and safe return to his country & friends, he salutes him with affection & respect.
                    